Citation Nr: 0408239	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  01-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back pain with degenerative arthritis.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee, status post ligament strain.

3.  Entitlement to a compensable rating for medial collateral 
ligament strain of the left knee.

4.  Entitlement to a compensable rating for residuals of 
resection of the left clavicle.

5.  Entitlement to a compensable rating for residuals of a 
left lung resection with history of sarcoidosis.

6.  Entitlement to a compensable rating for duodenal ulcer.

7.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1971, and from December 1971 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision by the RO that denied 
the veteran's claim for increased (compensable) ratings for 
medial collateral ligament strain of the left knee; residuals 
of resection of the left clavicle; residuals of a left lung 
resection with history of sarcoidosis; duodenal ulcer; and 
hemorrhoids.  By that same decision, the RO also granted 
service connection for degenerative arthritis of the right 
knee and lumbar spine (previously service connected as 
chronic ligament strain of the right knee and chronic low 
back pain, respectively), and assigned a single 10 percent 
evaluation therefor, effective from August 12, 1998.  In 
September 2003, the RO amended its August 2000 decision, 
granting separate 10 percent evaluations for the disabilities 
of the right knee and low back, effective from July 14, 1998.  
The veteran continues to disagree with the ratings assigned.

The Board finds that an issue has been raised with respect to 
the veteran's entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability, inasmuch as he has submitted evidence of medical 
disability; has made an implicit claim for the highest rating 
possible (at least with respect to certain of his service-
connected disorders); and has submitted evidence to show that 
the Social Security Administration (SSA) awarded him 
disability benefits due, in part, to service-connected 
disability.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(2001); VAOPGCPREC 12-2001 (July 6, 2001).  This matter has 
not been developed for appellate review, and is referred to 
the RO for appropriate action.


REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

In the present case, as noted above, the record shows that 
the SSA has awarded the veteran disability benefits due, in 
part, to service-connected disability.  See Introduction, 
supra.  He has also reported receiving relevant treatment 
from a Dr. Christopher A. Kuettner.  Presently, although the 
claims file contains a copy of the veteran's SSA award 
letter, it does not contain all of the medical reports 
underlying that award.  In addition, while the RO wrote to 
Dr. Kuettner in October 1999 and asked him to provide copies 
of medical and clinical records, Dr. Kuettner did not respond 
to the RO's letter and no follow-up requests for evidence 
were ever made.  (The only record cited by the RO as being 
from Dr. Kuettner-a report dated April 6, 1993-is actually 
a report that was sent to Dr. Kuettner by another physician.)  
See 38 C.F.R. § 3.159(c)(1) (2003) (indicating that VA is 
generally required to make an initial request for records of 
private medical care and, if the records are not received, at 
least one follow-up request).  Accordingly, a remand is 
required in order to fulfill the duty to assist.  38 C.F.R. 
§ 19.9 (2003).


The Board also finds that the veteran should be re-examined 
on remand.  The Board finds that re-examination is necessary 
because the medical reports currently of record do not 
contain all of the information necessary to a full and proper 
evaluation of the veteran's claims, to include whether his 
knees, low back, and/or left shoulder exhibit weakened 
movement, excess fatigability, and/or incoordination, and 
whether pain could significantly limit functional ability 
during flare-ups or when the joints are used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  In addition, 
it appears clear from the record that the veteran's claims 
file has not been made available to any of the examiners who 
have evaluated him in connection with the present appeal.  In 
this regard, the veteran is notified that it is his 
responsibility to report for the new examination(s) and to 
cooperate in the development of his case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim(s).  See 
38 C.F.R. §§ 3.158, 3.655 (2003).

Finally, the Board notes that amendments to the criteria 
governing the evaluation of disabilities of the skin-
including scars-became effective in August 2002.  See 
Schedule for Rating Disabilities; the Skin, 67 Fed. Reg. 
49590 (July 31, 2002), corrected at 67 Fed. Reg. 58448 (Sept. 
16, 2002).  Subsequently, in September 2003, amendments to 
the criteria used in rating disabilities of the spine, to 
include disabilities of the thoracolumbar spine, also became 
effective.  See Schedule for Rating Disabilities; The Spine, 
68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Inasmuch as 
these changes became effective during the pendency of the 
veteran's appeal and appear to be liberalizing in some 
respects, they should be applied to his claims.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (holding that most statutes 
and regulations liberalizing the criteria for entitlement to 
a benefit may be applied to pending claims because they 
affect only prospective relief).  Accordingly, and because 
the veteran has not yet been notified of the new provisions, 
the Board will remand the case to the RO in order to avoid 
the possibility of prejudice.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:


1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should make another attempt to 
obtain relevant records of treatment from Dr. 
Kuettner.  The RO should also contact the 
Carl Vinson VA Medical Center and the VA 
Outpatient Clinic in Savannah, Georgia for 
purposes of obtaining copies of all relevant 
records of treatment dated from November 1999 
to January 2001, and any dated after 
September 25, 2002.  The evidence obtained 
should be associated with the claims file.

4.  The RO should arrange to have the veteran 
scheduled for an examination to determine the 
current nature and extent of his disabilities 
of the knees, low back, left shoulder, and 
clavicle, including any disability due to 
scars.  The examiner should review the claims 
file in connection with the examination, and 
should indicate in the report of the 
examination that the claims file has been 
reviewed.  All indicated testing should be 
conducted. If there is clinical evidence of 
pain on motion, the examiner should indicate 
the degree of flexion and/or extension at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner should render 
an opinion, based upon his or her best 
medical judgment, as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion (beyond 
that which is demonstrated clinically) due to 
these factors.  If the examiner cannot give 
such an opinion, the examiner should indicate 
why not. A complete rationale for all 
opinions expressed should be provided.

5.  The RO should also arrange to have the 
veteran scheduled for an examination to 
determine the nature and extent of disability 
due to residuals of left lung resection with 
history of sarcoidosis, including any 
disability related to scarring.  The examiner 
should review the claims file in connection 
with the examination, and should indicate in 
the report of the examination that the claims 
file has been reviewed.  All indicated 
testing should be conducted, including 
pulmonary function testing.  The examiner 
should indicate whether the veteran has 
sarcoidosis, or residuals thereof, and, if 
so, the nature and extent of such disability.  
A complete rationale for all opinions 
expressed should be provided.

6.  The RO should arrange to have the veteran 
scheduled for an examination to determine the 
nature and extent of disability from duodenal 
ulcer.  The examiner should review the claims 
file in connection with the examination, and 
should indicate in the report of the 
examination that the claims file has been 
reviewed.  All indicated testing should be 
conducted.  A complete rationale for all 
opinions expressed should be provided.

7.  The RO should arrange to have the veteran 
scheduled for an examination of his 
hemorrhoids.  The examiner should review the 
claims file in connection with the 
examination, and should indicate in the 
report of the examination that the claims 
file has been reviewed.  All indicated 
testing should be conducted.  A complete 
rationale for all opinions should be 
provided.

8.  After completing the foregoing 
development, the RO should re-adjudicate the 
claims here at issue.  With respect to the 
disabilities of the veteran's knees, low 
back, and left shoulder, the RO should 
consider and apply the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The RO 
should also give consideration to the 
assignment of separate evaluations for laxity 
and limitation of motion of the knees in 
accordance with VAOPGCPREC 23-97 (July 1, 
1997), if appropriate.  In addition, with 
respect to the veteran's low back, left lung, 
and left shoulder, the RO should consider and 
apply the most favorable version of the 
applicable rating criteria in effect during 
the pendency of his appeal, to include the 
amended criteria for intervertebral disc 
syndrome, if applicable.  If any benefit 
sought remains denied, the RO should furnish 
a supplemental statement of the case (SSOC) 
to the veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, the old and new 
criteria applicable to rating scars and 
disabilities of the lumbar spine.  The SSOC 
should also contain a citation to, and 
summary of, 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part IV, directs ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


